Citation Nr: 1512546	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  05-36 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for corns of the right fifth toe.

2.  Entitlement to an initial rating in excess of 10 percent for corns of the left fifth toe.


REPRESENTATION

Appellant represented by:	Heather N. Justice, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.    

The Board notes that the Veteran testified before a Veterans Law Judge in a September 2009 hearing and such hearing transcript is associated with the claims file.  However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in a January 2015 letter that she was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  The Veteran has indicated that she does not wish to have an additional hearing.  As such, the Board may proceed on the appeal.  An October 2014 supplemental statement of the case was issued and the claims are once again before the Board.

Most recently, in April 2011, the Board granted increased ratings for the Veteran's service-connected corns; the claims were then remanded for an additional VA examination.  The BVA additionally remanded a claim for whether a substantive appeal was timely filed with respect to a March 2006 rating decision that denied entitlement to service connection for manic depression, to include anxiety, to accord the RO an opportunity to issue a Statement of the Case (SOC) to the Veteran and to allow her to perfect her appeal if she so desired.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO issued an SOC on this issue in October 2014, but the record does not reflect that the Veteran perfected her appeal to the Board by timely filing a substantive appeal on this issue.  Thus, the Board has no jurisdiction over this claim.  38 C.F.R. § 20.302(b).
The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

Evidence throughout the appeal period reflects that the Veteran's service-connected for corns of the right and left fifth toes have been productive of symptoms of pain; moderately severe disability is not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for corns of the right and left, fifth toes, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5284 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

This is a case about foot corns of the little toes of the Veteran's feet. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In an April 2011 BVA decision, the Board granted increased ratings of 10 percent for both the Veteran's corns of the right fifth toe, and her corns of the left fifth toe.  A March 2012 rating decision effectuated these grants.  The Veteran is currently rated at 10 percent for corns of her right 5th toe and 10 percent for corns on her left 5th toe, throughout the entire rating period on appeal. 

Under DC 5284, a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is permitted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.  The terms 'moderate,' 'moderately severe,' and 'severe' are not defined by regulation; however, the overall regulatory scheme contemplates 30 percent ratings for unilateral foot disorders where there is marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity, or where there is pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation.  See 38 C.F.R. § 4.71a, DCs 5276-5284.

During a January 2005 VA examination, the Veteran complained of pain in her bilateral corns on the fifth toes.  She indicated that by the end of the day her feet are swollen and that she has had the corns removed twice a year since 1981.  Corrective shoes and palliation of corns have not alleviated the condition.  She reported that her current occupation requires her to complete data entry and that her painful toes do not interfere with her ability to enter data.

On examination, she had full unlimited strength and unlimited, painless range of motion of all digits of both feet.  Her feet were bilaterally symmetrical without evidence of swelling, weakness, fatigue, loss of range of motion, and there was no increased symptomatology with repetitive use.  No flares were noted since the disability was an undergrowth of keratotic skin.  There was no impact on functional standing or walking other than after prolonged intervals of walking and standing which caused some additional corn discomfort.  No unusual shoe wear pattern was noted since she was wearing new boots.  Achilles alignment was normal bilaterally and there was no pain on manipulation of the feet.  She had no skin or vascular changes, no normal position changes, and no hammertoes or correctible high arches.  The diagnosis was corns, both fifth toes, chronic, nondisabling.  A January 2005 X-ray study showed that the bony structures of both feet were intact and no acute fracture or dislocation was demonstrated.  There were no significant degenerative changes seen and the visualized soft tissue structures were unremarkable. An essentially normal study was shown.

A January 2006 addendum indicated that hammertoes were not evident on the January 2005 X-ray study.  The examiner commented that the hammering was unrelated to the bilateral corns the Veteran experienced while on active duty.

At an October 2014 VA examination the Veteran complained of pain in her right 5th toe in any shoes that are not wide.  The Veteran reported that her left 5th toe is doing well.  The Veteran reported no functional loss or functional impairment of her feet.   Physical examination reflected no functional loss of the left lower extremity and pain in the right 5th toe with shoes that are not wide.  It was noted that the Veteran had scars on her right and left 5th toes.  However, the VA examiner specifically indicated that the scars were not painful or unstable.  The VA examiner additionally stated that the scars did not have a total area equal to or greater than 39 square cm, and were not located on the head, face, or neck. 

As such, separate ratings for scars are not warranted at this time.

VA outpatient treatment records reflect continuing treatment for foot pain. In April 2005 the Veteran underwent arthroplasties for hammertoe corrections on the fifth digits bilaterally.  Upon discharge she was given surgical shoes for both feet as well as prescription medication.  A February 2006 diabetic foot note shows that the Veteran presented with complaints of continued numbness and discomfort in both small toes.  She stated that her feet had never improved since her surgery and that she cannot wear closed toe shoes.  At the end of the day her feet and ankles are usually swollen, which she feels is related to the corns on her toes.  

On examination there was no gross ecchymosis or edema to the fifth digits bilaterally.  There was mild residual hyperkeratosis at the proximal interphalangeal joint injury of the left fifth digit.  She could feel palpation and pressure but she also noted numbness which was localized only to the fifth digits.  The physician advised that she continue to wear soft, wide shoes.  A March 2008 outpatient treatment record noted that the Veteran had hammertoe contraction deformity of the right fifth digit.  There was no tenderness on palpation, but early hyperkeratotic tissue formation was noted.  The diagnostic assessment was recurrent Heloma durum right fifth digit and recurrent hammertoe deformity of the right fifth digit.

The Veteran's corns of the bilateral fifth toes are currently assigned a 10 percent evaluation under Diagnostic Code (DC) 5284 (the Board has reviewed other DCs and finds this DC fits the best).  Under that Diagnostic Code, a 10 percent rating is assignable for moderate foot injury, a 20 percent rating is assignable for moderately severe foot injury, and a 30 percent rating is assignable for severe foot injury.  A note to the Diagnostic Code indicates that with actual loss of use of the foot, rate 40 percent.  The noncompensable evaluation means that the required symptomatology for a compensable evaluation is not shown.  38 C.F.R. § 4.31 (2014).

In applying these criteria to the medical evidence in this case, the Board finds that the service-connected corns are productive of a disability picture that most nearly approximates that of a moderate injury to each foot.  In that regard, the Veteran asserts that the pain from her corns is constant.  She has reported that at the end of the day her feet are typically swollen if she wears closed toe shoes.  In a January 2006 statement she reported that she quit her job at Walmart because she was required to stand on her feet and stock shelves.  

The objective medical evidence of record from the January 2005 VA examination showed painless range of motion and full unlimited strength.  No unusual shoe wear pattern was noted as she was wearing new boots and there was no pain on manipulation of her feet.  The Veteran reported not using any assistive devices. Additionally, there was no evidence of swelling, weakness, fatigue or loss of range of motion.  The October 2014 VA examination report noted pain in the right 5th toe with shoes that are not wide enough and no functional loss for the left lower extremity attributable to the claimed condition.  The Veteran once again reported that she did not use assistive devices.  The VA examiner noted that the Veteran has to wear wide shoes at all times, otherwise she cannot perform prolonged walking. 

After a review of all the evidence, the Board finds that the medical evidence of record does not show that the Veteran has moderately severe foot injuries under Diagnostic Code 5284.  The evidence reflects that the functional impact of her disabilities is that she must wear wide shoes.  See October 2014 VA examination. Although the Veteran suffers from pain associated with her service-connected disabilities, this is considered in her currently assigned 10 percent ratings for her right and left 5th toes.  The evidence does not support that the Veteran's service connected disabilities are severe enough to warranted 20 percent disability ratings under Diagnostic Code 5284.

The Board has considered rating the Veteran's corns using other diagnostic codes but has found no other applicable diagnostic code that would allow for a disability rating in excess of 10 percent. For example, an evaluation in excess of 10 percent is not warranted for flatfoot because the evidence does not demonstrate severe flatfoot with evidence of objective marked deformity and characteristic callosities. See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  Additionally, the evidence of record does not demonstrate claw foot or pes cavus.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2014).  Moreover, the diagnostic codes do not provide for evaluations in excess of 10 percent for bilateral weak feet, metatarsalgia, hallux valgus, hallux rigidus, and hammertoes.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279-5282 (2014).

With respect to both increased rating claims, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for her corns of the right and left fifth toes, she has not submitted evidence of unemployability because of her toes, or claimed to be unemployable because of her toes.  

Importantly, at her January 2006 VA examination the Veteran reported that her painful toes did not interfere with her ability to perform her occupation.  

At her most recent October 2014 VA examination it was noted that the functional impact of her service-connected toes was that she must wear wide shoes at all times (little else overall).  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Then Board has not ignored the fact that in a January 2006 statement she reported that she quit her job at Walmart because she was required to stand on her feet and stock shelves.  However, this fact, in and of itself, does not suggest she cannot work because of her service connected problem or that this issue has been raised by the record.  In this regard, a 20% disability, by definition, will cause the Veteran problems (if it did not, there would be no basis for the 20%).  A 20% finding very generally indicates a 20% reduction in the ability to work.  It is important for the Veteran to understand that not all the evidence in this case supports the current findings for what is corn on a little toe (notwithstanding, the Veteran has been given the benefit of the doubt).  Further, some jobs, such a stocking shelves while standing, may not work well for a Veteran with this problem.  However, it is something else entirely to suggest the Veteran cannot work, at all, because of a bilateral little toe disability.  This issue has not been raised by this record.   

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded VA examinations in January 2005 and October 2014.   The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the most recent examinations.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate her disabilities under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial rating in excess of 10 percent for corns of the right fifth toe is denied.

An initial rating in excess of 10 percent for corns of the left fifth toe is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


